DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice to Applicant
The following is a Final Office Action. In response to Examiner’s Non-Final Rejection of 5/5/22, Applicant, on 8/11/22, amended claims. Claims 1, 5-18 are pending in the instant application; claims 1, 5-13, 15, and 17-18 have been rejected below; claims 14 and 16 are objected to but are in condition for allowance if amended to be independent claims. 
Based on MPEP 608.01(n), the phrase “according to claim 1 or 2” in claim 5-6 is acceptable multiple dependent claim phrasing. However, claim 2 is cancelled, so new 112b rejections are below. 

Response to Amendment
Applicant’s amendments are acknowledged.

Reasons for Overcoming the 101 Rejection
The amended claims overcome the 101 rejections because the claim is now : a processor implementing a knowledge workflow holding information; an update unit configured to update the knowledge workflow acquired by the definition registration unit on a basis of the information acquired by the ticket reception unit; knowledge workflow generated from the previous workflow by replacing target work with a variable to be operated, with a specific value from the new incident; a presentation unit to present the knowledge workflow in a selectable manner; execute the knowledge workflow upon selection; increments the version in the knowledge workflow holding unit; and presents a workflow generation area that receives selections at desired positions by drag and drop from users to edit the workflow and place the command execution task and the approval task and edit branch settings. When viewing the claim as a whole, this when combined with the earlier limitations is viewed as a practical application under step 2a, prong 2, as the claim is improving another technology when viewing all the limitations listed above (See MPEP 2106.05a) and/or is viewed as a using a judicial exception in a meaningful way under MPEP 2106.05(e).

Claim 14 overcomes the prior art based on: 1) a processor implementing a knowledge workflow holding information; an update unit configured to update the knowledge workflow acquired by the definition registration unit on a basis of the information acquired by the ticket reception unit; 2) knowledge workflow generated from the previous workflow by replacing target work with a variable to be operated, with a specific value from the new incident; 3) a presentation unit to present the knowledge workflow in a selectable manner; 4) execute the knowledge workflow upon selection; 5) increments the version in the knowledge workflow holding unit; 6) presents a workflow generation area that receives selections at desired positions by drag and drop from users to edit the workflow and place the command execution task and the approval task and edit branch settings; and 7) knowledge workflow information input area has a component area, a workflow generation area, and a task- information specifying area, wherein a component to be used is arranged by the user from a plurality of components displayed in the component area at a desired position in the workflow generation area by drag and drop, and the workflow generation area is configured to specify a parameter of the task specified in the workflow generation area.
Claim 16 depends from claim 14 and overcomes the prior art for the same reasons.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5-6 recite depending from “claims 1 or 2.” However, claim 2 is now cancelled. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests removing the reference to claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-8, 13, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Deng (US 2016/0224910) in view of Li (US 2017/0103128) and Freire (US2008/0040181).
Concerning claim 1, Deng discloses:
A management system for management support of a computer system including a plurality of computers, a plurality of servers, a plurality of databases and a plurality of network equipment, (Deng – See par 44, FIG. 1 - The networked computer environment 100 may include a computer 102 with a processor 104 and a data storage device 106 that is enabled to run a System Administrator Action Program 108A. The networked computer environment 100 may also include a server 112. See also FIG. 3 – showing computer components; See par 47 – category of ticket problem may be “hard disk full”; FIG. 2, an operational flowchart 200 illustrating the process that is triggered when a new problem ticket is created, consisting of steps carried out by the System Administrator Action Program 108A, 108B (FIG. 1) to extract system administrator actions performed to resolve the ticket, …and store the reviewed workflow in a knowledge base for future use; see also Li applied below – See par 25 - expression of symptom can have component such as server, middleware, application), comprising: 
a memory (Deng – see par 68 – computing device 12 including processors 16 and system memory 28); and
a processor executing a program stored in the memory, the program causing the management system to implement (Deng – see par 73 - Program/utility 40, having a set (at least one) of program modules 42, may be stored in memory 28 by way of example, and not limitation, as well as an operating system, one or more application programs, other program modules, and program data. Program modules 42 generally carry out the functions and/or methodologies of embodiments of the invention as described herein.):
a knowledge workflow holding unit (Par 67 as published states “examples of the holding unit are a hard disk and a semiconductor memory” – Deng – See par 44, FIG. 1 – networked computer environment includes data storage device 106 to run system administrator action program 108a; knowledge base 116 on server 112; See also par 61 – FIG. 1, 3 – computer components may include one or more computer-readable tangible storage devices) configured to hold information relating to an incident that has occurred previously in the computer system and a knowledge workflow generated from a previous workflow for responding to the incident in association with each other (Deng – See par 43 -extract previous system administrator actions in order to create candidate, best-practice workflows for a given type of information technology (IT) system problem, which can be used to resolve a future problem ticket associated with a similar system issue. summaries of administrator actions may be grouped together into a cluster based on similarity of the administrator actions. Thereafter, a candidate workflow may be created using the individual summaries of administrator actions, computed on all summaries belonging to a group (e.g. cluster). Then, the reviewed workflow may be stored in a knowledge base; See par 43 - a ticket may be associated with a problem of a given type or category. See par 47 - FIG. 2, an operational flowchart 200 illustrating the process that is triggered when a new problem ticket is created, consisting of steps to extract system administrator actions performed to resolve the ticket, summarize similar system administrator actions into a workflow when sufficient number of tickets for a similar problem have been resolved, and store the reviewed workflow in a knowledge base for future use), the previous workflow including a command execution task (Deng – See par 53 - Additionally, command history files may document the commands the system administrator may have utilized while performing corrective action on the ticket. As previously described in step 208, the difference set S.sub.j2−S.sub.j1 may include the changes implemented in a command history file between the first snapshot S.sub.j1 and the second snapshot S.sub.j2.) and an approval task (Deng – See par 43, 47 – candidate workflows may be reviewed by an expert administrator, then once reviewed, stored in a knowledge base);
ticket reception unit (No explicit example for this; Par 42 as published states “the ticket reception unit 104 acquires information relating to an incident newly occurring in the managed system 4 from the service desk”; par 67 as published then states “In addition, it will be appreciated by those skilled in the art referred to herein, on the basis of the description in this specification, each unit is implemented by a CPU (not shown), a module of an installed application program, a module of a system program, and a semiconductor memory for temporarily storing the contents of data read from a hard disk. Deng – See par 24 - The flowchart and block diagrams in the Figures illustrate the architecture, and operation of possible implementations of systems, methods, and computer program products. In this regard, each block in the flowchart or block diagrams may represent a module, or portion of instructions, which comprises one or more executable instructions for implementing the specified logical function(s); each block/flowchart can be implemented by hardware-based systems or combinations of hardware and computer instructions) configured to acquire information relating to an incident newly occurring in the computer system from a user (Deng See par 47, FIG. 2 - FIG. 2, an operational flowchart 200 illustrating the process that is triggered when a new problem ticket is created, consisting of steps carried out by the System Administrator Action Program 108A, 108B (FIG. 1) to extract system administrator actions performed to resolve the ticket; At 202 within the System Administrator Action Program 108A, 108B (FIG. 1), a category C.sub.i may be assigned to a new ticket, based on the problem associated with the ticket); 
a definition registration unit (Interpreted same as “first acquisition unit” above – processor implementing instructions from memory. Deng – See par 24 - The flowchart and block diagrams in the Figures illustrate operation of possible implementations of systems, methods, and computer program products. Each block may represent a module, or portion of instructions, which comprises one or more executable instructions for implementing the specified logical function(s)) configured to acquire, from the knowledge workflow holding unit, the knowledge workflow generated from the previous workflow for responding to the previous incident corresponding to the newly occurring incident on a basis of the information acquired by the ticket reception unit (Deng – See par 43, 54 – extract previous administrator actions to create candidate, best-practice workflows for a given type of problem to resolve a future ticket with a “similar” system issue; See par 55, FIG. 2 - Next at 218, the System Administrator Action Program 108A, 108B (FIG. 1) may construct a candidate workflow (e.g. action plan) to resolve a ticket in category C.sub.i using the grouped summaries of administrator actions. Additionally, steps within summaries of administrator actions implemented in a large number of summaries of administrator actions may be given more weight when constructing a candidate workflow, since steps performed by many system administrators may be more reliable. Identifying distinct n-grams in a single group or cluster of system administrator action summaries and identifying the most frequently as important atomic-steps in the field of IT systems management that may assist with creating accurate idealized workflows to be presented for review).
Deng discloses changing the trustworthiness for whether actions fully resolve a system issue (see par 51) and that reviews by experts can result in editing the workflow and storing it in a knowledge base (See par 57). While suggested, Deng does not explicitly disclose:
“an update unit configured to update the knowledge workflow acquired by the definition registration unit on a basis of the information acquired by the ticket reception unit.”
Li discloses the limitations:
an update unit (“update unit” 110 shown in FIG. 3 - par 67 as published then states “In addition, it will be appreciated by those skilled in the art referred to herein, on the basis of the description in this specification, each unit is implemented by a CPU (not shown), a module of an installed application program, a module of a system program, and a semiconductor memory for temporarily storing the contents of data read from a hard disk. Li – See par 72 – invention can be computer program product with computer readable storage medium having program instructions for causing processor to carry out invention) configured to update the knowledge workflow acquired by the definition registration unit on a basis of the information acquired by the ticket reception unit (Li – See par 26 – solution for current ticket can be searching to find a relevant ticket helpful for current ticket; see par 55 - Specifically, the extraction apparatus 701 can extract the topology of the current application based on the application and the component indicated in the current ticket and the information regarding the topology of the server system stored in the CMDB, as described above. See par 55-56 - The selection apparatus 702 can select an application relevant to the current/first application (called a second application below for convenience of description) from a plurality of candidate applications of the server system (disclosing acquiring workflow responding to previous incidents, corresponding to new incident), according to the extracted topology of the first application (new incident). In the embodiment, the second application relevant to the first application can be a candidate application similar to the first application; See par 57 - Specifically, the selection apparatus 702 can perform the selection of the second application based on a similarity degree between each candidate application and the first application.).
Deng discloses changing the trustworthiness for whether actions fully resolve a system issue (see par 51) and that reviews by experts can result in editing the workflow and storing it in a knowledge base (See par 57). Deng further discloses looking at similarity of administrator actions (See par 43), grouping similar approaches to solve similar tickets in a category (See par 54). Deng does not explicitly disclose the limitations.
	Li discloses:
wherein contents updated by the update unit in the workflow depends on a difference between the newly occurring incident and the previous incident corresponding to the newly occurring incident (Li – Fig. 6-7 – See par 60-61 - A distance between a node in the first topology (except for the node corresponding to the first application, in other words, the first application per se) and its corresponding node in the candidate topology can be determined in various manners. In the embodiment, the Jaccard distance between the node in the first topology and its corresponding node in the candidate topology can be determined by the selection apparatus 702 according to tickets (i.e. history tickets) associated with the applications).
Deng discloses clustering actions for resolution based on similarities in actions and states (See par 54) where different issues can have error messages like “file system out of space” (See par 53-54). Deng in combination with Li discloses the remaining limitations:
the previous workflow has a part describing an operation and a target word corresponding to one of the plurality of computers, the plurality of servers, the plurality of databases or the plurality of network equipment, the knowledge workflow is generated from the previous workflow by replacing, by the definition registration unit, the target word with a variable to be operated while the part describing the operation remains unchanged (Li – see par 25 - The expression describing the symptom can have a predetermined format. For example, the expression describing the symptom can be a combination of a name and a descriptive word, where the name is a name of the component associated with the symptom, such as “A1” or “application A1”, “M2” or “middleware M2”, or “S1” or “server S1” shown in FIG. 2, and the descriptive word can be a word describing various abnormal status or events, such as “down”, “not available/unavailable” or “lost”), 
the information relating to the newly occurring incident acquired by the ticket reception unit includes a specific value specifying one of the plurality of computers, the plurality of servers, the plurality of databases or the plurality of network equipment where the newly occurring incident has occurred (Li – see par 49 - The calculation of the similarity degree will be described in conjunction with an example shown in FIG. 6 hereinafter. Assume that the replacement ticket T1 indicates components “someAPP”. “server xyz”, “server xyz2” and “MQ” and a symptom “MQ connection is lost”, a first ticket associated with the second application TH1 indicates components “someAPP’. “server xyz”, “MQ”, “WAS” and “MQ connection lost”… and 2nd and 3rd tickets; See par 68 – replacement ticket by replacing names with components in context of current ticket (topology of the 2nd application) ; can be based on searching for ticket with similarity degree greater than a threshold), and 
the update unit replaces the targeted variable in the knowledge workflow with the specific value from the newly occurring incident specifying the one of the plurality of computers, the plurality of servers, the plurality of databases or the plurality of network equipment where the newly occurring incident has occurred (Applicant’s example in par 52 as published states- replacing a word with “Server0001” for a “specific state” for the workflow. Li – par 45 - Continuing with FIG. 4, in step S403, tickets associated with the second application can be searched for the ticket relevant to the current ticket. In an implementation, a replacement ticket can be generated by replacing names of at least one component included in the current ticket; Therefore, each component included in the current ticket has a corresponding component in the topology of the second application. Accordingly, the names of the components included in the current ticket can be replaced with the names of corresponding components in the topology of the second application);
the management system further comprises a presentation unit (No explicit example for this; presentation unit 108 in FIG. 3; par 51 as published states “presentation unit 108 presents the process 508 to the service desk on a recommendation screen described later”; par 67 as published then states “In addition, it will be appreciated by those skilled in the art referred to herein, on the basis of the description in this specification, each unit is implemented by a CPU (not shown), a module of an installed application program, a module of a system program, and a semiconductor memory for temporarily storing the contents of data read from a hard disk. Deng – See par 34 – applications accessible through web browser; See par 64, FIG. 3 – display monitor 920; External components 900 a, b can also include touch screens, virtual keyboards, touch pads, pointing devices, and other human interface device) configured to present the knowledge workflow acquired by the definition registration unit to the user in a selectable manner (Deng – see par 15 - a system administrator may browse a library of action plans in order to select the most appropriate action plan to aid in resolving the current system issue. Action plans provide guidance to system administrators by outlining specific workflow steps and commands that may be taken to resolve a system issue. See par 56 - Next at 220, the System Administrator Action Program 108A, 108B (FIG. 1) may present the candidate workflow to an SME for review); 
Deng discloses that there could be a “new” scenario within a problem category for a problem ticket (See par 51).  Deng discloses that once the subject matter expert reviews and if necessary edits the candidate workflow, the reviewed workflow may be stored in a knowledge base for future access (See par 57). Li discloses editing nodes of the tree (See FIG. 5A-5B). Deng and Li do not disclose the next limitations.
Freire discloses:
the management system further comprises an execution unit configured to execute the knowledge workflow updated by the update unit upon selection of the knowledge workflow acquired by the definition registration unit by the user (Freire See par 48 - Evolutionary workflow tool 112 provides a graphical user interface for creating, editing, executing, and querying workflows and for capturing a full provenance of the exploration process defined as part of an evolutionary workflow process; See par 54 - The user can change the name of fourth workflow 310 by entering a new name in workflow name textbox 314 and selecting a "change" button 322. The new name is presented in the oval associated with fourth workflow 310 and is updated in database 126 to capture the version tree.), 
the definition registration unit increments the selected knowledge workflow and increments the version in the knowledge workflow holding unit (Freire 2008/0040181 – see par 13 - These changes are presented in a version tree, which reflects the evolution of the workflow process over time and for a plurality of users that may be remote from each other; See par 66 - With reference to FIG. 8, workflow area 210 includes a version tree 800 which includes a fifth workflow 802 created by modifying a parameter of a module of third workflow 308 ; see par 74 Table (showing “version = 1.0”; par 75 Table (showing “version = 3.1”)).
Deng discloses a display 920 with a touch screen (See par 64). Li discloses a computer system with a display 24 for users interact with using a pointing device (see par 22). Li discloses editing nodes of the tree (See FIG. 5A-5B) for an environment relevant to the problem ticket (See par 26, 55, FIG. 7). Deng and Li do not disclose the next limitation with regards to “drag and drop”.
Deng’s disclosure of approval and editing along with Freire’s disclosure of “dragging” discloses:
the presentation unit presents a workflow generation area that receives selections at desired positions by drag and drop from users to edit the workflow ((Freire – See par 55, FIG. 4 - A nodes-and-connections paradigm or pipeline view associated with workflow systems is used to present the workflow to the user. Each node is associated with a module that executes a function which includes instructions executed as part of the execution of the workflow to form a data product. A node can be repositioned by dragging it to the desired location of workflow area 210. See par 56 - A workflow is created by dragging one or more modules from module selection region 202 to workflow area 210. The plurality of nodes 402 are connected with lines 414 that represent the workflow connections through the modules. Modules can be connected or disconnected and added or deleted from a workflow. The line connecting each of the modules starts and ends in a small box at the top or bottom of the node representing a module… Dropping a connection on a module causes it to snap to the most appropriate port.) and place the command execution task and the approval task and edit branch settings (Deng – see par 56-57 – subject matter expert reviews candidate workflow to correct the erroneously combined steps; program 108a, b stores the reviewed workflow ticket category; subject matter expert reviews, and if necessary, edits the candidate workflow; the reviewed workflow is stored in a knowledge base for future to resolve problem tickets).
Deng and Li are analogous art as they are directed to responding to tickets regarding computing issues/incidents and resolving the issues (See Deng Abstract; Li Abstract, par 25). Deng, Li, and Freire are analogous art as they are directed to keeping records of workflows/processes (See Deng Abstract; Li Abstract, par 25; Freire par 6, 13). 1) Deng discloses changing the trustworthiness for whether actions fully resolve a system issue (see par 51) and that reviews by experts can result in editing the workflow and storing it in a knowledge base (See par 57). Deng further discloses looking at similarity of administrator actions (See par 43), grouping similar approaches to solve similar tickets in a category (See par 54). Li improves upon Deng by explicitly updating to identify similarity between relevant previous tickets and current topology of current ticket (See par 26, 55-57, 60-61). One of ordinary skill in the art would be motivated to further include explicitly updating the procedure for resolutions based on information acquired from previous incidents and similarity assessments to efficiently improve upon the actions in the workflows and knowledge base of Deng. 2) Deng discloses clustering actions for resolution based on similarities in actions and states (See par 54) where different issues can have error messages like “file system out of space” (See par 53-54). Li improves upon Deng by further using naming formats and expressions and descriptive words in the tickets (See par 25); naming specific servers in a replacement ticket by replacing the corresponding names/components (See par 49, 68, 45). One of ordinary skill in the art would be motivated to further include explicitly customizing solution messages for the current ticket’s issues and topology to efficiently improve upon the error messages analyzed in Deng. 3) Deng discloses that there could be a “new” scenario within a problem category for a problem ticket (See par 51).  Deng discloses that once the subject matter expert reviews and if necessary edits the candidate workflow, the reviewed workflow may be stored in a knowledge base for future access (See par 57). Freire improves upon Deng and Li by further changing version numbers as the workflow evolves/changes/executes over time (See par 13, 48, 54, 66). Deng discloses a display 920 with a touch screen (See par 64). Li discloses a computer system with a display 24 for users interact with using a pointing device (see par 22). Li discloses editing nodes of the tree (See FIG. 5A-5B) for an environment relevant to the problem ticket (See par 26, 55, FIG. 7). Freire improves upon Deng and Li by allowing dragging and dropping of nodes on a screen (See par 55-57, FIG. 4). One of ordinary skill in the art would be motivated to further include explicitly a) changing the version of the workflow to efficiently improve upon the new scenarios and reviewed workflows in Deng and the editing of nodes in Li; and to further include explicitly b) dragging and releasing while changing workflows to efficiently improve upon the touch screen of Deng and use of pointing device in Li.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of constructing candidate workflows (action plans) to resolve tickets/issues in Deng to further update the resolutions based on the “current/new” ticket and to customize the names of the components for the current/new topology as disclosed in Li and to further change the version numbers and use dragging and dropping for editing a workflow in Freire, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.  

Concerning claim 6, Deng discloses:
The management system according to claim 1 or 2, wherein 
the information acquired by the ticket reception unit includes contents of error message and failure classification (Deng – see par 43 – ticket associated with a problem of a given type or category; see par 47 - Assignment of a problem category C.sub.i to a ticket may be completed manually by a human dispatcher or automatically using text-analysis techniques; see par 54 - The System Administrator Action Program 108A, 108B (FIG. 1) may group together summaries of administrator actions that follow similar approaches to solve similar tickets in a category C.sub.i. For example, a first solution to a system issue in the category “file system out of space” [Applicant’s example in paragraph 41 as published is “title of the incident includes text that briefly describes the relevant incident; Deng discloses the limitation based on broadest reasonable interpretation in light of the specification] may be to remove files and processes from the system;), and 
the second acquisition unit calculates the degree of similarity, as a score for the respective knowledge workflow, between the knowledge workflow held in the holding unit and the contents of the error message and the failure classification (Deng – See par 54 - Additionally, the System Administrator Action Program 108A, 108B (FIG. 1) may perform the grouping by representing each summary as an ordered vector of actions and state changes. Furthermore, subsequent adaptations of clustering algorithms, which may be based on applying similarity measures between a pair of unordered vectors to determine groupings, may be used for clustering system administrator action summaries.
Li – see par 57-58 – similarity degree)
Deng discloses presenting a candidate “ideal” workflow for each ticket category (See FIG. 2, 218-220). However, Deng does not explicitly disclose having the highest scored/similar one being recommended.
Li discloses:
and outputs a predetermined number of the knowledge workflow in order of the highest score as recommended knowledge workflow (Li – See par 45-47 – ticket with similarity degree greater than threshold can be the “ticket similar to the current ticket”. See par 49 – using weights to multiply the most important aspects, or that the input is from an expert instead of a beginner, to influence the similarity values, to determine ticket TH1 and TH2 are 0.8, and 0.6, greater than the threshold 0.5 [but not ticket TH3]; see par 57 - the selection apparatus 702 can select at least one candidate application, a similarity degree between which and the first application is greater than a first threshold, from the plurality of candidate applications, as the second application relevant to the first application).
It would have also been obvious to combine Deng, Li, and Freire for the same reasons as stated above with regards to claim 1. In addition, Deng discloses presenting a candidate “ideal” workflow or reach ticket category (See FIG. 2, 218-220). Li improves upon Deng and Freire by explicitly selecting one or two or more solutions that meet a threshold value (See par 45-47, 49, 57). One of ordinary skill in the art would be motivated to further include explicitly scoring the similar solutions based on weightings that are only above a threshold to efficiently improve upon the actions in the workflows and knowledge base and the “ideal” workflow generated for a ticket category of Deng.

Concerning claim 7, Deng, Li, and Freire disclose:
The management system according to claim 1, wherein the execution unit executes the knowledge workflow updated by the update unit on the one of the plurality of computers, the plurality of servers, the plurality of databases or the plurality of network equipment where the newly occurring incident has occurred, specified by the specific value (Freire – see par 48 – executing workflows; 
Li – see par 25, 49 – expression with names of components and symptoms; replacement ticket indicates components “someAPP”. “server xyz”, “server xyz2” and “MQ” and a symptom “MQ connection is lost”).
It would have also been obvious to combine Deng, Li, and Freire for the same reasons as stated above with regards to claim 1. In addition, Deng discloses changing the trustworthiness for whether actions fully resolve a system issue (see par 51) and that reviews by experts can result in editing the workflow and storing it in a knowledge base (See par 57). Li discloses executing steps to implement actions (see par 51) and that they are solving incidents from a ticket (See par 50). Freire improves upon Deng and Li by explicitly updating to identify resolutions for issues (see par 92, 100), while also implementing resolution of tickets automatically in one option (See par 104). One of ordinary skill in the art would be motivated to further include explicitly updating the procedure for resolutions and different versions (See par 13, 66) and executing the resolutions (Freire par 48) to efficiently improve upon the actions in the workflows and knowledge base of Deng and the search for similar tickets based on topology and named components in Li. 2) Deng discloses clustering actions for resolution based on similarities in actions and states (See par 54) where different issues can have error messages like “file system out of space” (See par 53-54). Freire and Li improve upon Deng by Freire disclosing executing workflows (See par 48) and Li disclosing that the ticket can include the appropriate components and symptoms for the current incident and topology (Li par 25, 49). One of ordinary skill in the art would be motivated to further include explicitly customizing solution messages with steps to take in Freire and Li to efficiently improve upon the error messages analyzed in Deng.

Concerning claim 8, Li discloses:
The management system according to claim 6, wherein the presentation unit presents the predetermined number of the knowledge workflow in order of the highest score, along with the calculated score. (Li – See par 45-47 – ticket with similarity degree greater than threshold can be the “ticket similar to the current ticket”. See par 49 – using weights to multiply the most important aspects, or that the input is from an expert instead of a beginner, to influence the similarity values, to determine ticket TH1 and TH2 are 0.8, and 0.6, greater than the threshold 0.5 [but not ticket TH3]; see par 57 - the selection apparatus 702 can select at least one candidate application, a similarity degree between which and the first application is greater than a first threshold, from the plurality of candidate applications, as the second application relevant to the first application).
It would have been obvious to combine Deng, Li, and Freire for the same reasons as stated above with regards to claim 1 and 6.

Concerning claim 13, Deng in combination with Freire and Li discloses:
The management system according to claim 1, wherein the definition registration unit comprises a screen (Deng – see par 15 - a system administrator may browse a library of action plans in order to select the most appropriate action plan to aid in resolving the current system issue. Action plans provide guidance to system administrators by outlining specific workflow steps and commands that may be taken to resolve a system issue. ) that has a flow title input area (Freire – See par 54 – workflow name textbox 314), an incident information input area (Deng – See par 56-57 – at step 222, subject matter expert reviews, and if necessary, edits candidate workflow in a knowledge base), a knowledge workflow information input area (Freire See par 54 – notes text area 320), and a register button (Freire see par 54 – user can change name of workflow 310 by entering a new name and selecting a change button 322).
It would have also been obvious to combine Deng, Li, and Freire for the same reasons as stated above with regards to claim 1. In addition, Deng discloses presenting a candidate “ideal” workflow or reach ticket category (See FIG. 2, 218-220). Freire improves upon Deng by explicitly disclosing display of various fields and buttons (See e.g. FIG. 3, par 54) to facilitate gathering the information for display relative to a workflow.

Concerning claim 15, Deng, Li, and Freire disclose:
The management system according to claim 13, wherein in a case where the input on the workflow definition registration screen is completed and the register button is depressed by the user (Freire – see par 67-68 - A workflow can be executed by selecting the workflow from version tree 1000 and selecting an execute button 1006; Li - See par 57 - Specifically, the selection apparatus 702 can perform the selection of the second application based on a similarity degree between each candidate application and the first application), the definition registration unit acquires, from the knowledge workflow holding unit, the knowledge workflow generated from the previous workflow for responding to the previous incident corresponding to the newly occurring incident (Deng – See par 43, 54 – extract previous administrator actions to create candidate, best-practice workflows for a given type of problem to resolve a future ticket with a “similar” system issue; See par 55, FIG. 2 - Next at 218, the System Administrator Action Program 108A, 108B (FIG. 1) may construct a candidate workflow (e.g. action plan) to resolve a ticket in category C.sub.i using the grouped summaries of administrator actions).
It would have been obvious to combine Deng, Li, and Freire for the same reasons as stated above with regards to claim 1.

	Concerning claim 17, Deng, Li, and Freire disclose:
The management system according to claim 1, wherein the ticket reception unit is configures to generate a ticket issuance screen including (Deng – see par 47 – FIG. 2 – new problem ticket created; tickets categorized), for the newly occurring incident, 
a system input area for receiving an input of a name or a system ID of the computer system in which the newly occurring incident occurs (Deng – See par 56-57 – at step 222, subject matter expert reviews, and if necessary, edits candidate workflow in a knowledge base; see par 47 – system issue e.g. “hard disk full”; Freire see par 59 - An annotated workflow is shown in a workflow area 700 similar to the workflow presented in workflow area 210. ), 
a title input area for receiving an input of a title of the newly occurring incident, a text input area for receiving a text input (Freire – See par 54 – workflow name textbox 314), and 
a classification input area for receiving an input of a classification of the newly occurring incident (Fig 9, 728 – Deng – see par 43 - According to at least one implementation, a ticket may be associated with a problem of a given type or category.).
It would have been obvious to combine Deng, Li, and Freire for the same reasons as stated above with regards to claim 1.

Concerning claim 18, Deng, Li, and Freire disclose:
The management system according to claim 6, wherein 
the presentation unit presents the predetermined number of the knowledge workflow in order of the highest score (FIG. 11), along with the calculated score (Li – See par 45-47 – ticket with similarity degree greater than threshold can be the “ticket similar to the current ticket”. See par 49 – using weights to multiply the most important aspects, or that the input is from an expert instead of a beginner, to influence the similarity values, to determine ticket TH1 and TH2 are 0.8, and 0.6, greater than the threshold 0.5 [but not ticket TH3]), in a case where one knowledge workflow is selected by the user, the presentation unit presents a workflow specifying screen including a recommendation information display area (736) and a workflow information display area 740 that displays information regarding the selected knowledge workflow, wherein an entry corresponding to the selected knowledge workflow is highlighted with diagonal lines or coloring (Freire – see par 54 - In the exemplary embodiment of FIG. 3, fourth workflow 310 is highlighted to indicate selection by the user. see par 55 - A node can be repositioned by dragging it to the desired location of workflow area 210. When a node associated with a module is selected, the node is highlighted and the parameters associated with the selected module are shown in the right panel.), 
the workflow information display area includes a flow contents display area 744 that displays contents of the selected knowledge workflow (Freire – see FIG. 3, 212 – see par 51-52 - Workflow interaction region 204 may include a workflow area 210 and a picture-in-picture (PIP) area 212. With reference to FIG. 3, workflow area 210 includes a version tree 300, and PIP area 212 includes a workflow diagram 302 based on user selection of version tree tab 218. , and start button, and in a case where the start button is depressed by the user, the update unit updates the selected knowledge workflow (Freire – see par 54 - The user can change the name of fourth workflow 310 by entering a new name in workflow name textbox 314 and selecting a "change" button 322.), and the execution unit executes the updated knowledge workflow (Freire – see par 55 – FIG. 4 - workflow in 302 is presented (from fig. 3); First workflow diagram 400 includes a plurality of nodes 402. Each node is associated with a module that executes a function which includes instructions executed as part of the execution of the workflow to form a data product.)
It would have been obvious to combine Deng, Li, and Freire for the same reasons as stated above with regards to claim 1. In addition, displaying both information from Li (e.g. scores of solutions) and Freire (workflow steps) in one display is considered an obvious modification. See e.g. MPEP 2144.04(V)(B).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Deng (US 2016/0224910) in view of Li (US 2017/0103128) and Freire (US2008/0040181), as applied to claim 1, 6-8, 13, 15, and 17-18 above, and further in view of Garay (US 2018/0307756).
	Concerning claim 5, Deng discloses “Additionally, the present embodiment has the capacity to improve the technical field of system administrator resolution of help desk tickets by using automated machine-level analysis to determine a standardized workflow to correct a known system issue” (See par 14). Deng, Li, and Freire do not explicitly disclose the limitations.
	Garay discloses the limitations:
The management system according to claim 1 or 2, wherein the definition registration unit acquires the knowledge workflow for responding using a model obtained by machine learning (Garay – see par 92 - The machine learning techniques are also utilized to reorganize or update or optimize the tree type data structures that are stored in the database of the system for identifying resolutions. This reorganization enables more optimal resolution options to be generated in response to future incidents based on previous success rates and information collected. See par 101 - After organization of the data into the tree type data structure (or a similar data structure), the system utilizes machine learning techniques to learn from the data thereby enabling storage of the path to pain point data in optimized locations associated with resolution options (e.g., knowledge base articles or KB articles). By optimizing and reorganizing the tree structure, the information and resolution options associated various incidents can be more readily returned).
It would have been obvious to combine Deng, Li, and Freire for the same reasons as stated above with regards to claim 1. Deng, Li, Freire, and Garay are analogous art as they are directed to responding to tickets regarding computing issues/incidents and resolving the issues (See Deng Abstract; Garay Abstract; Li Abstract, par 25). In addition, Deng discloses “Additionally, the present embodiment has the capacity to improve the technical field of system administrator resolution of help desk tickets by using automated machine-level analysis to determine a standardized workflow to correct a known system issue” (See par 14). Garay improves upon Deng, Li, and Freire by explicitly updating to identify resolutions for issues, such as based on previous success rates and information collected, and to remain “up to date” while also using machine learning to update and optimize the resolutions (See par 92, 101-101). One of ordinary skill in the art would be motivated to further include explicitly updating the procedure for resolutions and optimizing the resolutions using machine learning to efficiently improve upon the actions in the workflows and knowledge base of Deng and the search for similar tickets based on topology and named components in Li.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Deng (US 2016/0224910) in view of Li (US 2017/0103128) and Freire (US2008/0040181), as applied to claim 1, 6-8, 13, 15, and 17-18 above, and further in view of Tiwari (US 2020/0159837).
Concerning claim 9, Deng discloses presenting a candidate “ideal” workflow for each ticket category (See FIG. 2, 218-220). Li discloses scoring solutions, but based on similarity (See par 45-47).
Tiwari discloses:
The management system according to claim 6, wherein the presentation unit presents the predetermined number of the knowledge workflow in order of the highest score, along with number of times of use of the knowledge workflow (Tiwari – see par 44-46, FIG. 4 – ranking solution descriptions based on resolution criteria, such as number of successful deployments 444).
Deng, Li, Freire, and Tiwari are analogous art as they are directed to responding to tickets regarding computing issues/incidents and resolving the issues (See Deng Abstract; Li Abstract, par 25; Tiwari Abstract). Deng discloses presenting a candidate “ideal” workflow for each ticket category (See FIG. 2, 218-220). Li discloses scoring solutions, but based on similarity (See par 45-47). Tiwari improves upon Deng, Li, and Freire by explicitly ranking solutions based on number of times of successful deployment (See par 44-46). One of ordinary skill in the art would be motivated to further include ranking solutions based on number of deployments to efficiently improve upon the scoring and presenting of workflows for different tickets in Deng and Li.

	Concerning claim 10, Deng discloses expert reviews the candidate workflow to correct steps (See par 56). Freire discloses user selects an “OK” button (762, 774; e.g. par 63, 65) for various parts of workflows (See par 25-30, FIGS. 7). However, Deng, Li, Freire do not disclose the limitations.
	Tiwari discloses:
The management system according to claim 1, wherein the presentation unit presents, in response to selection by the user, a task contents display screen including an approval button (Tiwari – See par 60-61, FIG. 9-10 – solution VPN-301; field 1004 prompts user if deployed solution [from FIG. 9 selection of button to deploy] has resolved the user; in FIG> 10, par 61, confirmation interface asks user to press the “yes” button 1006 to indicate solution did or did not resolve the issue).
It would have been obvious to combine Deng, Li, Freire, and Tiwari for the same reasons as stated above with regards to claim 9. In addition, Deng discloses expert reviews the candidate workflow to correct steps (See par 56). Freire discloses user selects an “OK” button (762, 774; e.g. par 63, 65) for various parts of workflows (See par 25-30, FIGS. 7). Tiwari improves upon Deng and Freire by explicitly disclosing displaying an approval button in response to a selection [e.g. Tiwari FIG. 9]. One of ordinary skill in the art would be motivated to further include an approval button to efficiently improve upon the expert review process in Deng and the selection of “OK” buttons in Freire.

Concerning claim 11, Deng discloses presenting a candidate “ideal” workflow for each ticket category (See FIG. 2, 218-220). Li discloses scoring solutions, but based on similarity (See par 45-47).
Tiwari discloses:
The management system according to claim 1, wherein the knowledge workflow comprises a number of times of use of the previous workflow (Tiwari – see par 44-46, FIG. 4 – ranking solution descriptions based on resolution criteria, such as number of successful deployments 444).
It would have been obvious to combine Deng, Li, Freire, and Tiwari for the same reasons as stated above with regards to claim 9.

	Concerning claim 12, Tiwari discloses:
The management system according to claim 1, wherein the knowledge workflow holding unit is further configured to receive feedback from the user that the knowledge workflow has been useful (Tiwari – See par 61 - Field 1004 prompts the user if the deployed solution has resolved the issue. The user can then press the “yes” button 1006 to indicate that it did resolve the issue, or alternatively, the user can press the “no” button 1008 to indicate that it did not resolve the issue. This information can then be used to update the successful deployments information (row 444 of FIG. 4) accordingly.), and the knowledge workflow comprises a number of times the knowledge workflow holding unit receives the feedback that the knowledge workflow has been useful (Tiwari – see par 46 - A large number of successful deployments indicates that the solution has resolved user problems many times, and thus may be likely to resolve the current user problem as well).
It would have been obvious to combine Deng, Li, Freire, and Tiwari for the same reasons as stated above with regards to claim 9 and claim 10.

Response to Arguments
Applicant's arguments filed 8/11/22 have been fully considered but they are not persuasive and/or are moot in view of the new rejections. 
With respect to 103, Applicant argues that Li does not disclose replacing names in the tickets, with components such as servers. Remarks, pages 10. In response, Examiner respectfully disagrees. Li discloses explicitly that it can use an “expression” that can be associated with a “symptom” such as “application A1”, “M2” or “middleware M2”, or “S1” or “server S1” shown in FIG. 2, as well as a descriptive word. See Li par 25. Li also discloses replacing ticket with various components (App, server) (See par 49, 68). Applicant’s arguments are not persuasive.
The remaining arguments are moot in view of the new rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949. The examiner can normally be reached 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619